DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 					Continuation
2. 	This application is a continuation Application of U.S. Application No. 16/366,542, filed 03/27/2019, now U.S. Patent No. 11/288,688.  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents). Claims 21-40 are pending and examined below.
			
Double Patenting
3. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
4. 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	          Claims 21-30 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11/288,688.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before". in re Karlson, 136 USPQ 184 (CCPA 1963. 

 	Claim Rejections - 35 USC § 101
5.     35 U.S.C. 101 reads as follows:
 	       Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

 	Subject Matter Eligibility Standard
 	  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, claims 21 is directed to a method. Claim 31 is directed to a system. Each of the claims falls under one of the four statutory classes of invention.
If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). The Examiner has identified independent process Claim 21 as the claim that represents the claimed invention for analysis.  Claim 21 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold).
           Claim 21 recites:
 	       using one or more processors for: tailoring a service for a particular customer according to a customer cluster that comprise the particular customer, wherein the customer cluster is one of a plurality of customer clusters; and periodically updating the plurality of customer clusters to maximize inner- similarities among customers in each of the plurality of customer clusters, wherein the inner-similarities are determined according to purchase history data and demographic data.
          This is considered as a business decision.
          Additionally, independent claim 31 recites: 
           one or more processors configured to: tailor a service for a particular customer according to a customer cluster that comprise the particular customer, wherein the customer cluster is one of a plurality of customer clusters; and periodically update the plurality of customer clusters to maximize inner-similarities among customers in each of the plurality of customer clusters, wherein the inner- similarities are determined according to purchase history data and demographic data.
.
 	Claim 22 further recites providing product recommendations according to the customer cluster comprising the particular customer (which further describes the abstract idea).  
 	Claim 23 further recites providing product promotions according to the customer cluster comprising the particular customer (which further describes the abstract idea).  
 	Claim 24 further recites providing coupons according to the customer cluster comprising the particular customer (which further describes the abstract idea).  
 	 Claim 25 further recites the inner-similarities are maximized according to one or more solutions of an integer program (which further describes the abstract idea).  
 	Claim 26 further recites selecting a particular customer cluster that has a population greater than a specified limit and splitting the particular customer cluster (which further describes the abstract idea).  
 	Claims 27 further recite storing the purchase history data in one or more relational database tables such that each row includes transaction data and a customer identifier that identifies a customer associated with the transaction data (This is a financial or business decision, which further describes the abstract idea).  
 	Claim 28 further recite coalescing purchased items of multiple item identifiers under a single identifier and updating the plurality of customer clusters according to the purchased items under the single identifier (which further describes the abstract idea).  
 	Claim 29 further recite wherein the plurality of customer clusters are updated according to a customer-item (CI) matrix, wherein: each row of the CI matrix corresponds to a customer identifier, each column of the CI matrix corresponds to a category identifier, and each entry of the CI matrix corresponds to a quantity associated with one or more customer identifiers (Which further describe the abstract idea)
 	Claim 30 further recite wherein the plurality of customer clusters are updated according to a customer-item (CI) matrix, and wherein each column of the CI matrix is standardized according to a bin quantiles standardization (BQS) (Which further describe the abstract idea).  
	Dependent claims 32-40 recite the same limitations of claims 22-40, which further describe the abstract idea. 
     	     This concept falls into the category of functions of organizing human activities such as managing commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
           The judicial exception is not integrated into a practical application.
         The claimed computers of claims 21 and 31 are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.
 	        Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 	       The claimed processors computing device is also seen as generic computer component storing data performing generic functions without an inventive concept as such does not amount to significantly more than the abstract idea. The claimed computing device is interpreted as being recited at a high level of generality and even if the claims recited in the affirmative.
 	      The type of data being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the element as a combination does not add anything more than the elements analyzed individually. Therefore, the claims do not amount to significantly more than the abstract idea itself.
 	         Applicant is reminded that a statutory claim would recite an automated machine implemented method or system with specific structures for performing the claimed invention so as to provide an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
         Accordingly, the claims are directed to an abstract idea.
        The dependent claim(s) when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.
 			Claim Rejections - 35 USC§ 103 
6. 	     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
7.     	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	       A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8. 	 Claims 21 and 31 are rejected under 35 U.S.C. 103 as being obvious over Festal et al (US Application No. 2003/0023513 hereinafter referred to “Festa”) in view of Zengyou (Clustering Categorical Data Streams).
 Regarding claim 21, Festa teaches tailoring a service for a particular customer according to a customer cluster that comprise the particular customer (Paragraph 0057), wherein the customer cluster is one of a plurality of customer clusters [Paragraph 0038]. Festa teaches purchase history data and demographic data [Paragraph 0051], but Festa fails to teach but Zengyou teaches periodically updating the plurality of customer clusters to maximize inner-similarities among customers in each of the plurality of customer clusters. See entire article of Zengyou. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have modified the system of Festa to have incorporated the teachings of Zengyou, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the result of the combination were predictable.
9. 	 Claims 22-24 and 32-34 are rejected under 35 U.S.C. 103 as being obvious over Festal et al (US Application No. 2003/0023513 hereinafter referred to “Festa”) in view of Zengyou (Clustering Categorical Data Streams) in further view of Kumar et al (US Application No. 2007/0094067 hereinafter referred to “Kumar”).
Regarding claims 22-24, Festa and Zengyou fails to teach but Kumar teaches wherein the service comprises providing product recommendations according to the customer cluster comprising the particular customer (Claim 22), providing product promotions according to the customer cluster comprising the particular customer (claim 23), and providing coupons according to the customer cluster comprising the particular customer (claim 24).  Note Paragraphs 0323 and 0409 of Kumar. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have modified the system of Festa and Zengyou to have incorporated the teachings of Kumar, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the result of the combination were predictable.
 	
10. 	 Claim 25 and 35 are rejected under 35 U.S.C. 103 as being obvious over Festal et al (US Application No. 2003/0023513 hereinafter referred to “Festa”) in view of Zengyou (Clustering Categorical Data Streams) in further view of Fagarasan et al (U.S. Patent No. 5317319 hereafter referred to “Fagarasan”).
Regarding claims 25, and 35, Festal and Zengyou fail to teach but Fagarasan teaches wherein the inner-similarities are maximized according to one or more solutions of an integer program (Column 3, line 65 through Column 4, lines 11).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have modified the system of Festa and Zengyou to have incorporated the teachings of Fagarasan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the result of the combination were predictable.

 		
		
		

 



 					
Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RJ/

/ROMAIN JEANTY/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        October 22, 2022